 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   YAN YEFREMOV,

 9                               Petitioner,                 Case No. C19-1895-RAJ

10          v.                                               ORDER OF DISMISSAL

11   ICE FIELD OFFICE DIRECTOR,

12                               Respondent.

13          Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,

14   United States Magistrate Judge, any objections or responses to that, and the remaining record, the
     Court finds and ORDERS:
15
            (1)       The Court ADOPTS the Report and Recommendation;
16          (2)       The Government’s motion to dismiss as moot (Dkt. 10) is GRANTED;

17          (3)       Petitioner’s habeas petition is DENIED, and this action is DISMISSED without
     prejudice; and
18
            (4)       The Clerk is directed to send copies of this Order to the parties and to Judge Theiler.
19

20           Dated this 25th day of March, 2020.

21

22                                                           A
23                                                           The Honorable Richard A. Jones
                                                             United States District Judge



     ORDER OF DISMISSAL - 1
